Case 1:20-mc-22829-UNA Document 35 Entered on FLSD Docket 10/12/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 20-mc-22829-UNA

   IN THE MATTER OF
   THE EXTRADITION OF
   CESAR HORACIO DUARTE JAQUEZ
                                                       /

                 ORDER DENYING MOTION TO CONSOLIDATE BRIEFING

          This cause is before the Court on the government’s Motion to Set Consolidated Briefing

  Schedule (ECF No. 31). The government seeks to consolidate the briefing in support of extradition

  (ECF No. 23) with Respondent’s Motion to Dismiss (ECF No. 29). Movant proposes that the

  government file a single response, in opposition to the motion to dismiss, and in reply to

  Respondent’s opposition to the memorandum in support of extradition; that single response to be

  filed after Respondent files his opposition to the extradition memorandum on October 30, 2020.

          Respondent opposes the motion for consolidation, and notes that when he sought the

  government’s position on an extension of time to file his opposition to the extradition

  memorandum (ECF No. 27), the government did not oppose his request to have briefing on the

  anticipated motion to dismiss completed before he filed his opposition. Granting the present

  Motion, which would postpone any response by the government to his motion to dismiss until after

  he has filed his opposition to the extradition brief, as a practical matter defeats that prior agreement.

          I agree and recognize that while a single response offers efficiency to the government, it is

  not clear that it offers greater efficiency for either the Court or Respondent. As the government

  notes in its Motion, the statute of limitations is not raised as a bar to all charges pending against

  Respondent, and Respondent’s opposition to the extradition memorandum would not be avoided

  entirely even if he were to prevail on the Motion to Dismiss. Nonetheless, the resolution of that
Case 1:20-mc-22829-UNA Document 35 Entered on FLSD Docket 10/12/2020 Page 2 of 2




  motion will narrow the focus the final hearing either way by addressing the statute of limitations

  defense as to those charges in advance.

          The Motion to Consolidate Briefing is denied; however, the time to respond to the Motion

  to Dismiss shall be extended until October 20, 2020. Respondent’s reply thereto is accordingly

  due on October 27, 2020.

          Having denied the motion and reset deadlines for briefing on the motion to dismiss, I must

  still address another matter raised by the government in its Motion, which proposes a briefing

  schedule premised on dates that do not correspond to those actually entered in this case. The

  government notes, for example, that the final hearing in this matter is set in December: it is in fact

  set for November 10, 2020 (ECF No. 25). Perhaps the parties have assumed that the granting of

  Respondent’s extension of time resulted in an extension of all deadlines. It did not.1 If the Parties

  seek to continue the hearing, currently set for November 10th, they must file a motion to continue,

  and should propose at least two mutually convenient dates for the hearing.

          DONE and ORDERED in Chambers in Miami, Florida, on this 12th day of October,

  2020.

                                                               ____________________________________
                                                               LAUREN F. LOUIS
                                                               UNITED STATES MAGISTRATE JUDGE




  1
    The deadline for Respondent’s response to the government’s extradition memorandum has been extended to October
  30, 2020 (ECF No. 28). Because no other deadline was set for the government’s reply, it is due within seven days of
  filing of the response, or November 6, 2020. See S.D. Fla. L.R. 7.1(c)(1).
